                                                       United States District Court
                                                       Central District of California
                                                                                                                                           JS-3

 UNITED STATES OF AMERICA vs.                                              Docket No.            CR 16-390(A)-PSG

 Defendant          Juan Carlos Pizano                                     Social Security No. 3      2     9     9
 akas:   Drifter                                                           (Last 4 digits)




                                                                                                                 MONTH      DAY     YEAR
           In the presence ofthe attorney for the government, the defendant appeared in person on this date.     05          06       19


 COUNSEL                                                               CJA Mark Chambers
                                                                          (Name of Counsel)

    PLEA           ~ GUILTY,and the court being satisfied that there is a factual basis for the plea. ~       NOLO    ~  NOT
                                                                                                           CONTENDERS   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) of:

                    Racketeer Influenced and Corrupt Organizations Conspiracy,in violation of Title 18 U.S.C.§ 1962(d), as
                    charged in Count 1 of the First Superseding Indictment.

                    Conspiracy to Possess with Intent to Distribute and Distribute Controlled Substances,in violation of Title
                    21 U.S.C.§ 846,as charged in Count 11 of the First Superseding Indictment.

JUDGMENT            The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/           contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM              Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER             custody of the Bureau of Prisons to be imprisoned for a term of:



120 months. This term consists of 120 months on each of Counts 1 and 11 of the First Superseding
Indictment, to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of$200, which is due
immediately. Any unpaid balance shall be due during the period ofimprisonment, at the rate ofnot less
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline §SE 1.2(a), all fines are waived as the Courtfinds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.

The Court recommends that the Bureau ofPrisons conduct a mental health evaluation ofthe defendant
and provide all necessary treatment.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term offive
years. This term consists offive years on each of Counts 1 and 11 ofthe First Superseding Indictment,
all such terms to run concurrently under the following terms and conditions:


CR-104(wpd 10/18)                                JI~DGMENT &PROBATION/COMMITMENT ORDER                                                      Page 1
 USA vs.    PIZANO,Juan Carlos                            Docket No.:   CR 16-390-PSG

1.      The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10.
2.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer.The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      The defendant shall participate in mental health treatment, which may include evaluation and
        counseling, until discharged from the program by the treatment provider, with the approval ofthe
        Probation Officer.
5.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
6.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
7.      When not employed or excused by the Probation Officer for schooling, training, or other
        acceptable reasons, the defendant shall perform 20 hours of community service per week as
        directed by the Probation &Pretrial Services Office.
8.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
9.      The defendant shall not associate with anyone known to him to be a member ofthe Canta Ranas
        gang and others known to him to be participants in the Canta Ranas gang's criminal activities, with
        the exception ofhis family members.He may not wear,display, use or possess any gang insignias,
        emblems, badges, buttons, caps, hats,jackets, shoes, or any other clothing that defendant knows
        evidence affiliation with the Canta Ranas gang, and may not display any signs or gestures that
        defendant knows evidence affiliation with the Canta Ranas gang.
10.     As directed by the Probation Officer, the defendant shall not be present in any area known to him
        to be a location where members of the Canta Ranas gang meet and/or assemble.
1 1.    The defendant shall submit his or her person, property, house, residence, vehicle, papers,
        computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications
        or data storage devices or media, office, or other areas under the defendant's control, to a search
        conducted by a United States Probation Officer or law enforcement officer. Failure to submit to
        a search may be grounds for revocation. The defendant shall warn any other occupants that the
        premises may be subject to searches pursuant to this condition. Any search pursuant to this
        condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
        suspicion that the defendant has violated a condition of his supervision and that the areas to be
        searched contain evidence ofthis violation.




CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                              Page 2
 USA vs.    PIZANO, Juan Carlos                                              Docket No.:       CR 16-390-PSG

The Court authorizes the Probation &Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
without the consent ofthe sentencing judge.

The Court authorizes the Probation Officer to disclose the Presentence Report, andJor any previous
mental health evaluations or reports, to the treatment provider. The treatment provider may provide
information(excluding the Presentence report),to State or local social service agencies(such as the State
of California, Department of Social Service), for the purpose of the client's rehabilitation.

Based on the- Government's motion, all remaining counts, as well as, the underlying Indictment are
ordered dismissed as to this defendant only.

The Court recommends that the defendant be designated to Terminal Island and be allowed to participate
in the Residential Drug Abuse Program (RDAP).

The defendant is advised of the right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




                  s~~!!~
           Date                                                   U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




                                                            By
           Filed Date                                             Deputy




CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                       Page 3
 USA vs.      PIZANO, Juan Carlos                                                   Docket No.:      CR 16-390-PSG


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:

  1.   The defendant must not commit another federal, state, or local          9.   The defendant must not knowingly associate with any persons engaged
       crime;                                                                       in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal              convicted ofa felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a            officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                   the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                 that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by           rehabilitation;
       the court or probation officer;                                         10. The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                 purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation             controlled substance, or any paraphernalia related to such substances,
       officer;                                                                     except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries ofthe probation        1. The defendant must notify the probation officer within 72 hours ofbeing
       officer, unless legitimately asserting his or her Fifth Amendment            arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            1 2. For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation            destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   1 3. The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant's residence;              permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14. As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation            persons and organizations of specific risks posed by the defendant to
       ofany contraband prohibited by law or the terms ofsupervision and            those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                             confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by             such notifications;
       the probation officer for schooling, training, or other acceptable      I 5. The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days              implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                     criminal conduct, protectthe public from further crimes ofthe defendant;
       unanticipated change:                                                        and provide the defendant with needed educational or vocational
                                                                                    training, medical care, or other correctional treatment in the most
                                                                                    effective manner.




CR-f 04(wpd 10/18)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                              Page 4
            The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 36120(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, l 996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

          Payments will be applied in the following order:

                     Special assessments under 18 U.S.C. § 3013;
                     Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                     Fine;
                     Community restitution, under 18 U.S.C. § 3663(c); and
                     Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                              JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 5
 USA vs.      PIZANO, Juan Carlos                                                Docket No.:      CR 16-390-PSG




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                      to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
             Date                                                    Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




             Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBAT[O]Y OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


       (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                            Page 6
